                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LARRY WAYNE MORRISON,                      )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )            1:19CV413
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
                                           )
                        Defendant.         )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Larry Wayne Morrison, brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income (“SSI”).                 (Docket Entry 1.)

Defendant has filed the certified administrative record (Docket

Entry 6 (cited herein as “Tr. __”)), and both parties have moved

for judgment (Docket Entries 8, 10; see also Docket Entry 9

(Plaintiff’s Brief); Docket Entry 11 (Defendant’s Memorandum);

Docket Entry 12 (Plaintiff’s Reply)). For the reasons that follow,

the Court should enter judgment for Defendant.




1
   The United States Senate confirmed Andrew M. Saul as the Commissioner of
Social Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
should be substituted for Nancy A. Berryhill as the Defendant in this suit.
Neither the Court nor the parties need take any further action to continue this
suit by reason of the last sentence of section 205(g) of the Social Security Act,
42 U.S.C. § 405(g).




     Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 1 of 23
                       I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging a disability onset

date of December 1, 2012.     (Tr. 243-44, 245-50.)       Upon denial of

those   applications    initially       (Tr.   69-95,   132-39)   and   on

reconsideration (Tr. 96-131, 142-51), Plaintiff requested a hearing

de novo before an Administrative Law Judge (“ALJ”) (Tr. 154-55).

Plaintiff, his attorney, and a vocational expert (“VE”) attended

the hearing.     (Tr. 35-68.)       The ALJ subsequently ruled that

Plaintiff did not qualify as disabled under the Act.        (Tr. 21-29.)

The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-8, 242, 353-54), thereby making the ALJ’s ruling the

Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through September 30, 2015.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since December 1, 2012, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     back, left leg and left ankle arthralgias, status post
     fracture;    depression;  anxiety,    and   borderline
     intellectual functioning.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.


                                    2




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 2 of 23
       . . .

       5.   . . . [Plaintiff] has the residual functional
       capacity to perform a range of medium work . . . .
       Specifically, he may frequently climb ramps and stairs.
       He may frequently kneel, crawl, crouch, and stoop. He
       may frequently balance. He may occasionally climb ropes,
       ladders or scaffolds.     He requires simple, routine,
       repetitive tasks with no contact with the public,
       occasional contact with coworkers and supervisors,
       routine changes, non-production oriented, and work
       learned by demonstration.

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff]’s age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [he] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from December 1, 2012, through
       the date of this decision.

(Tr.    17-29    (bold   font    and    internal    parenthetical   citations

omitted).)

                                II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).



                                         3




       Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 3 of 23
Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                  Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                   “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”           Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993   F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,     make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence


                                      4




     Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 4 of 23
allows reasonable minds to differ as to whether a claimant is

disabled,   the     responsibility   for     that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial    gainful    activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).2       “To      regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]


2
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                      5




     Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 5 of 23
medical   condition.”       Id.     “These    regulations    establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).3     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment


3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6




     Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 6 of 23
is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”     Id. at 179.4     Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.      However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available   in   the   community,”     the   claimant    qualifies    as

disabled.     Hines, 453 F.3d at 567.5

4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
                                                                  (continued...)

                                       7




       Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 7 of 23
                            B.    Assignment of Error

      In Plaintiff’s first and only assignment of error, he asserts

that “[t]he ALJ committed a reversible error of law at step three

of [the SEP] by failing to explain why the evidence of record does

not   establish      that    [Plaintiff]     meets    [L]isting      12.05B    for

intellectual disorder.”            (Docket Entry 9 at 3 (bold font and

single-spacing omitted); see also Docket Entry 12 at 1.)                        In

particular,    Plaintiff         maintains   that    “[t]he   record    contains

significant probative evidence indicating that [he] meets the

criteria of [L]isting 12.05B” (Docket Entry 9 at 4 (bold font and

single-spacing omitted)), but that, “at step three of [the SEP],

the ALJ found only that ‘[t]he severity of [Plaintiff]’s mental

impairments, considered singly and in combination, d[id] not meet

or medically equal the criteria of [L]istings 12.04, 12.06, and

12.11’” (id. at 5 (quoting Tr. 19)).            According to Plaintiff, the

United States Court of Appeals for the Fourth Circuit “held that

remand was required where there was ‘probative evidence strongly

suggesting that[’] the claimant met a listing and the ALJ’s failure

to adequately explain the reasoning for finding that a claimant

failed to     meet   the    listing    rendered     that   finding   ‘devoid    of

reasoning’ and precluded the courts from ‘undertaking a meaningful

review of the finding.’”          (Id. at 8 (quoting Radford v. Colvin, 734



5
  (...continued)
review does not proceed to the next step.”).

                                         8




      Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 8 of 23
F.3d 288, 295-96 (4th Cir. 2013)) (certain internal quotation marks

omitted); see also Docket Entry 12 at 2.)               Those contentions

ultimately fail to warrant relief.

      “Under Step 3, the [SEP] regulation states that a claimant

will be found disabled if he or she has an impairment that ‘meets

or equals one of [the] listings in [A]ppendix 1 of [20 C.F.R. Pt.

404, Subpt. P] and meets the duration requirement.’”              Radford, 734

F.3d at 293 (quoting 20 C.F.R. § 404.1520(a)(4)(iii)) (internal

bracketed numbers omitted).          “The listings set out at 20 CFR [P]t.

404, [S]ubpt. P, App[’x] 1, are descriptions of various physical

and   mental   illnesses       and   abnormalities,   most   of    which    are

categorized by the body system they affect.            Each impairment is

defined in terms of several specific medical signs, symptoms, or

laboratory test results.” Sullivan v. Zebley, 493 U.S. 521, 529-30

(1990) (internal footnote and parentheticals omitted).              “In order

to satisfy a listing and qualify for benefits, a person must meet

all of the medical criteria in a particular listing.” Bennett, 917

F.2d at 160 (citing Zebley, 493 U.S. at 530, and 20 C.F.R.

§ 404.1526(a)); see also Zebley, 493 U.S. at 530 (“An impairment

that manifests only some of th[e] criteria [in a listing], no

matter how severely, does not qualify.”).

      An ALJ must identify the relevant listed impairments and

compare them to a claimant’s symptoms only where “there is ample

evidence in     the   record    to   support   a determination      that   [the


                                        9




      Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 9 of 23
claimant’s impairment] met or equalled [sic] one of the [ ]

impairments listed in Appendix 1 . . . .”                      Cook v. Heckler, 783

F.2d 1168, 1172 (4th Cir. 1986) (emphasis added); see also Russell

v. Chater, No. 94–2371, 60 F.3d 824 (table), 1995 WL 417576, at *3

(4th Cir. July 7, 1995) (unpublished) (“Cook . . . does not

establish an inflexible rule requiring an exhaustive point-by-point

discussion [of listings] in all cases.”); Ollice v. Colvin, No.

1:15CV927,     2016        WL    7046807,     at   *3   (M.D.N.C.        Dec.   2,   2016)

(unpublished)        (Peake,        M.J.)    (“[A]n     ALJ    is    not    required      to

explicitly identify and discuss every possible listing; however, he

must    provide      sufficient        explanation       and       analysis     to   allow

meaningful judicial review of his step three determination where

the ‘medical record includes a fair amount of evidence’ that a

claimant’s impairment meets a disability listing.” (emphasis added)

(quoting Radford, 734 F.3d at 295)), recommendation adopted, slip

op. (M.D.N.C. Jan. 10, 2017) (Osteen, Jr., J.).

       In   order    to     meet    the     requirements      of    Listing     12.05B,    a

claimant must demonstrate 1) “[s]ignificantly subaverage general

intellectual functioning evidenced by . . . [a] full scale (or

comparable) IQ score of 70 or below on an individually administered

standardized        test    of     general    intelligence,”        2)     “[s]ignificant

deficits in adaptive functioning currently manifested by extreme

limitation of one, or marked limitation of two, of the following

areas of mental functioning: [u]nderstand, remember, or apply


                                              10




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 10 of 23
information; or [i]nteract with others; or [c]oncentrate, persist,

or maintain pace; or [a]dapt or manage oneself,” and 3) “that the

[intellectual] disorder began prior to [the claimant’s] attainment

of age 22.”      20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05B (2017)

(subsection lettering and internal citations omitted).

      Here, as Plaintiff points out (see Docket Entry 9 at 5; see

also Docket Entry 12 at 2), the ALJ opted to analyze Plaintiff’s

intellectual deficits under Listing 12.11 for “Neurodevelopmental

[D]isorders” (which includes borderline intellectual functioning,

see 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00B.9.b), rather

than Listing 12.05B for “Intellectual [D]isorder” (see Tr. 19).6

As relevant to Plaintiff’s intellectual functioning, Listing 12.11

requires    1)    “[m]edical    documentation      of   .    .   .   significant

difficulties learning and using academic skills,” and 2) [e]xtreme

limitation of one, or marked limitation of two, of the following

areas of mental functioning: [u]nderstand, remember, or apply

information[; i]nteract with others[; c]oncentrate, persist, or

maintain pace[; a]dapt or manage oneself.”                  20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 12.11 (subsection lettering and internal

citations omitted).

6
  The ALJ also analyzed whether Plaintiff’s depression met or equaled the
criteria of Listing 12.04 for “Depressive, [B]ipolar, and [R]elated [D]isorders”
and whether Plaintiff’s anxiety met or equaled the criteria of Listing 12.06 for
“Anxiety and [O]bsessive-[C]ompulsive [D]isorders.” (See Tr. 19-20.) Although
Plaintiff did not raise any arguments directed at the ALJ’s analysis under
Listings 12.04 and 12.06 (see Docket Entry 9), all three Listings in question
contain the same paragraph B criteria, compare 20 C.F.R. Pt. 404, Subpt. P, App’x
1, § 12.04B, with id., § 12.06B, and id., § 12.11B, and, accordingly, the ALJ
provided only one analysis of those criteria (see Tr. 19-20).

                                       11




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 11 of 23
       The ALJ apparently assumed without expressly deciding that

Plaintiff’s intellectual deficits met the criteria of paragraph A

of Listing 12.11 (see Tr. 19), and then provided the following

rationale (which formed part of the ALJ’s analysis supporting her

finding that Plaintiff’s intellectual deficits did not satisfy

Listing 12.11’s paragraph B criteria) for disregarding three of

Plaintiff’s IQ scores in the 60’s obtained at a consultative

psychological examination by Dr. Renee C. Hinson in August 2015:

       School records indicate his IQ was a 76 in 1985 and an 88
       in 1982 and that he was reading on a 6th grade level when
       he was in 8th grade.     Although [Dr. Hinson] noted IQ
       scores in the 60’s, the [ALJ] does not find that this is
       consistent with his school records. There is no reason
       that his IQ would drop almost 10 points since he was in
       school.   His last recorded IQ was 82 when he was in
       school, which is in the borderline range.

(Tr.    19   (emphasis   added)   (internal   parenthetical     citations

omitted); see also Tr. 284, 379-80.)

       Plaintiff takes issue with the ALJ’s rejection, emphasized

above, of Plaintiff’s IQ scores in the 60’s from Dr. Hinson’s

examination, in favor of Plaintiff’s higher IQ scores reflected in

his school records, which fell in the borderline intellectual

functioning range.       (See Docket Entry 9 at 6-7; see also Docket

Entry 12 at 3.) More specifically, Plaintiff acknowledges that his

school records reflect that he obtained a Language IQ of 88, a Non-

Language IQ of 79, and a Total IQ of 81 on the Short Form Test for

Academic Aptitude - Level 1 (“STFAA-1”) in October 1982 (aged 8)

and a Language IQ of 76, a Non-Language IQ of 91, and a Total IQ of

                                   12




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 12 of 23
82 on the STFAA - Level 3 (“STFAA-3”) in October 1985 (aged 11)

(see id. at 6 (citing Tr. 284)), but argues that “no information

[exists] in [Plaintiff]’s school records to establish whether the

IQ tests cited in those records meet contemporary psychometric

standards for validity, reliability, normative data, or scope of

measurement[, or] . . . whether the IQ tests were administered by

a qualified specialist” (id. at 7 (citing Tr. 284, as well as 20

C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00H.2.b.); see also Docket

Entry 12 at 3).       Plaintiff thus argues that “the only IQ test

results in the administrative record that do meet the regulatory

usability standards for application of [L]isting 12.05B are the

current IQ test results contained in [Dr. Hinson’s] consultative

examination report” (id. (citing Tr. 379-80)), and that “[t]he ALJ

had no valid basis for finding that [Plaintiff]’s current full

scale IQ score of 67 is inconsistent with earlier IQ scores

recorded in the school records” (id.).

      The ALJ erred by rejecting Plaintiff’s Working Memory IQ score

of 69, Processing Speed IQ score of 62, and Full Scale IQ score of

67   (all   reflecting   “mild   [intellectual]    disability”)    on     the

Wechsler Adult Intelligence Scale - Fourth Edition (“WAIS-IV”) at

Dr. Hinson’s consultative examination.        (See Tr. 19; see also Tr.

379-80.) In discrediting those IQ scores, the ALJ relied solely on

Plaintiff’s IQ scores on the STFAA-1 and STFAA-3 administered at

ages eight and 11 (see Tr. 19 (referencing Tr. 284)); however, the


                                    13




     Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 13 of 23
ALJ’s reliance on the STFAA IQ scores constitutes legal error for

two reasons.

       First, the regulations explaining how the SSA “document[s] and

evaluate[s] intellectual disorder under [Listing] 12.05” emphasize

that    the    SSA    “identif[ies]      significantly      subaverage        general

intellectual functioning by an IQ score(s) on an individually

administered standardized test of general intelligence that meets

program requirements and has a mean of 100 and a standard deviation

of 15.”        20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00H.2.a

(emphasis added); see also American Psychiatric Ass’n, Diagnostic

& Statistical Manual of Mental Disorders 46 (4th ed. text rev.

2007) (“Individualized testing is always required to make the

diagnosis      of    [m]ental    [r]etardation.”    (emphasis      added)).        An

intelligence        test   meets    program    requirements    when      it   “meets

contemporary psychometric standards for validity, reliability,

normative data, and scope of measurement.”                  Id., § 12.00H.2.b.

Moreover,      a    “qualified     specialist”   (defined     as   an    individual

“currently licensed or certified at the independent level of

practice in the [s]tate where the test was performed, [who] has the

training      and    experience     to   administer,   score,      and    interpret

intelligence tests,” see id., § 12.00H.2.c) “must administer the

standardized intelligence testing.”              Id., § 12.00H.2.a (emphasis

added).       As Plaintiff argues, his school records do not reflect

whether Plaintiff took the STFAA individually or in a group setting


                                          14




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 14 of 23
or whether the individuals who administered the STFAA to Plaintiff

constituted qualified specialists.                (Docket Entry 9 at 7 (citing

Tr. 284).)        In addition, the school records do not elucidate

whether the STFAA-1 or STFAA-3 have “a mean of 100 and a standard

deviation of 15, see id., § 12.00H.2.a, or whether they meet the

SSA’s above-described “program requirements” regarding “validity,

reliability,      normative       data,   and    scope     of   measurement,”        id.,

§ 12.00H.2.b.           (See Tr. 284.)          Thus, under the regulations,

Plaintiff’s STFAA IQ scores did not provide a valid basis for the

ALJ to disregard Plaintiff’s sub-70 IQ scores from Dr. Hinson’s

examination.

       Second, Dr. Hinson’s examination report reveals no other

apparent basis for rejecting the validity of Plaintiff’s IQ scores

on   the   WAIS-IV.        Under    the   regulations,          the    SSA   “generally

presume[s]     that      [the]    obtained      IQ    score(s)        is    an   accurate

reflection of [a claimant’s] general intellectual functioning,

unless evidence in the record suggests otherwise.”                         20 C.F.R. Pt.

404,    Subpt.     P,     App’x     1,    §     12.00H.2.d       (emphasis        added).

Furthermore, “[o]nly qualified specialists, [f]ederal and [s]tate

agency medical and psychological consultants, and other contracted

medical and psychological experts may conclude that [the] obtained

IQ score(s) is not an accurate reflection of [a claimant’s] general

intellectual functioning,” and “[t]h[at] conclusion must be well

supported    by    appropriate       clinical        and   laboratory        diagnostic


                                          15




     Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 15 of 23
techniques and must be based on relevant evidence in the case

record.”    Id.7

      In this case, the “qualified specialist” who administered the

WAIS-IV to Plaintiff, Dr. Hinson, did not conclude that the IQ

scores    failed    to   accurately    capture     Plaintiff’s     intellectual

functioning.       (See Tr. 381.)      Indeed, according to Dr. Hinson,

“[n]o significant discrepancy” existed between Plaintiff’s Verbal

Comprehension and Perceptual Reasoning             IQ scores, Plaintiff “put

forth good effort on the evaluation,” and the “obtained scores

[we]re a valid estimate of [Plaintiff]’s current intellectual

functioning.”      (Id.)   Dr. Hinson further concluded that, “based on

educational, vocational and functional histories, [Plaintiff]’s

current intellectual functioning appeared consistent with premorbid

functioning and will reflect longevity of functioning.”                    (Id.)

Furthermore,       the   examination   by    Dr.   Hinson   met    all   of     the

regulatory     requirements     for    deriving     a   valid     IQ   score:    a

standardized test of general intelligence (WAIS-IV) with “a mean of

100 and    a   standard    deviation    of   15”   (Tr.   379),    individually




7
  “[The SSA] revised the policies [regarding consideration of IQ test scores] in
response to several public comments raising concern that the proposed rules about
interpreting test results gave too much discretion to [ALJs] who may not have the
expertise of the test administrators.     In response to these comments, final
[Section] 12.00H2d indicates that only qualified specialists, [f]ederal and
[s]tate agency medical and psychological consultants, and other contracted
medical and psychological experts may conclude that an obtained IQ score is not
an accurate reflection of a claimant’s general intellectual functioning.”
¶ 15,551C, SSA Final Rule Regarding Revised Criteria for Evaluating Mental
Disorders, Soc. Sec. Rep. P 15551C (Sept. 26, 2016) (emphasis added).

                                       16




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 16 of 23
administered by a qualified specialist, see 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 12.00H.2.

     Defendant argues that “both state agency psychologists . . .

opined that a diagnosis of intellectual disability [wa]s not

supported by the record,” and “found that Plaintiff did not meet

any mental listing.”        (Docket Entry 11 at 11 (citing Tr. 74, 103).)

Defendant further points out that the initial-level consultant

“reviewed the record, including Dr. Hinson’s report, and explained

. . . that Plaintiff’s childhood scores of 81 and 82 did not

support consideration of [Listing 12.05B].” (Id. at 12 (citing Tr.

74, 284).)

     Although, as discussed above, the state agency psychological

consultants       possess   the   authority   under    the    regulations       to

“conclude    that    [Plaintiff’s]    obtained   IQ   score(s)      is    not   an

accurate reflection of [his] general intellectual functioning,” 20

C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00H.2.d, Defendant’s

argument glosses over the fact that, in rejecting Plaintiff’s 2015

IQ scores, the ALJ did not specifically rely on the consultants’

opinions that Plaintiff’s SFTAA Total IQ scores “d[id] not support

consideration of a 12.05 [L]isting” (Tr. 74, 103).                 (See Tr. 19

(containing no mention of state agency psychological consultants’

opinions).)       In fact, the ALJ did not discuss the consultants’

opinions regarding Plaintiff’s SFTAA IQ scores in relation to the

diagnosis    of    intellectual    disability    at   all    in   the    decision


                                      17




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 17 of 23
(see Tr. 17-29), and afforded the consultants’ opinions regarding

the paragraph B criteria and mental RFC only “partial weight”:

       On October 20, 2015, [the initial-level s]tate agency
       psychological consultant . . . reviewed the medical
       evidence   and   concluded   [Plaintiff]   has   moderate
       restriction of activities of daily living, moderate
       difficulties of maintaining social functioning, moderate
       difficulties in maintaining concentration, persistence or
       pace, and no difficulties in adapting or managing himself
       [sic]. On December 4, 2015, [the reconsideration-level
       s]tate agency psychological consultant . . . reviewed the
       medical evidence and concluded [Plaintiff] has moderate
       restriction of activities of daily living, moderate
       difficulties of maintaining social functioning, moderate
       difficulties in maintaining concentration, persistence or
       pace, and      no episodes of decompensation.        Both
       [consultants] concluded [Plaintiff] is capable of simple,
       routine, repetitive tasks.      These findings are not
       entitled to controlling weight, but are afforded the
       weight of expert medical opinions by non-examining
       physicians in accordance with 20 CFR 404.1527(e). The
       [ALJ] gives partial weight to these opinions because they
       are generally consistent with the updated record and oral
       testimony. However, the [ALJ] does not agree with using
       [L]isting 12.02 to analyze [Plaintiff’s] intellectual
       functioning. There is no evidence of a neurocognitive
       disorder. Further, the criteria for evaluating mental
       impairments has changed.

(Tr.   27   (internal   parenthetical    citations   omitted).)      Thus,

although the ALJ here could have relied on the state agency

psychological consultants’ opinions regarding Plaintiff’s SFTAA IQ

scores to reject Plaintiff’s 2015 scores, the ALJ did not do so,

and this Court’s “[r]eview of the ALJ’s ruling is limited [] by the

so-called    ‘Chenery    Doctrine,’     which   prohibits   courts    from

considering post hoc rationalizations in defense of administrative

agency decisions.”      Anderson v. Colvin, No. 1:10CV671, 2014 WL

1224726, at *1 (M.D.N.C. Mar. 25, 2014) (unpublished) (Osteen, Jr.,

                                   18




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 18 of 23
C.J.) (citing Securities & Exch. Comm’n v. Chenery Corp., 332 U.S.

194, 196 (1947)).     “Under the doctrine, a reviewing court ‘must

judge the propriety of [agency] action solely by the grounds

invoked by the agency[, and i]f those grounds are inadequate or

improper, the court is powerless to affirm the administrative

action by substituting what it considers to be a more adequate or

proper basis.’”    Id. (quoting Chenery, 332 U.S. at 196).

     Under such circumstances, the ALJ’s dismissal of Plaintiff’s

regulatorily   compliant   2015   IQ    scores   on   the   sole   basis   of

Plaintiff’s SFTAA IQ scores (which do not affirmatively demonstrate

conformance with those regulatory criteria) fails to comply with

Section 12.00H.2.d. See Leftwich v. Colvin, No. 1:13CV414, 2016 WL

126753, at *5 (M.D.N.C. Jan. 11, 2016) (unpublished) (holding,

under prior version of Section 12.00 governing Mental Disorders,

that ALJ erred by rejecting regulatorily compliant IQ score of 70

on WAIS-III from consultative psychological examination on sole

basis of higher IQ score from test administered at school at age

8), recommendation adopted, slip op. (M.D.N.C. Feb. 2, 2016)

(Schroeder, J.); see also Cooke v. Colvin, No. 1:17CV841, 2018 WL

3999636, at *8 (M.D.N.C. Aug. 21, 2018) (unpublished) (finding,

under prior version of Section 12.00 governing Mental Disorders,

that the plaintiff’s total IQ scores of 67 and 70 at ages 14 and

15, respectively, on the SFTAA-4 failed to qualify as valid IQ

scores under Listing 12.05, because, inter alia, “[t]he record []


                                   19




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 19 of 23
contain[ed]    no    evidence     that    [the   p]laintiff’s        middle   school

administered     the    SFTAA-4    to     [the   p]laintiff      individually”),

recommendation adopted sub nom., Cooke v. Berryhill, 2018 WL

4688318 (M.D.N.C. Sept. 28, 2018) (unpublished) (Schroeder, C.J.),

aff’d, 767 F. App’x 539 (4th Cir. 2019).

     Although the ALJ erred in rejecting Plaintiff’s 2015 IQ

scores,   that      error   remains      harmless    under     the   circumstances

presented here. See generally Fisher v. Bowen, 869 F.2d 1055, 1057

(7th Cir. 1989) (observing that “[n]o principle of administrative

law or common sense requires us to remand a case in quest of a

perfect opinion unless there is reason to believe that the remand

might lead to a different result”).                 Even if the ALJ had fully

credited Plaintiff’s three 2015 IQ scores in the 60’s (such that he

met the criteria of paragraph B.1.a of Listing 12.05), remand for

the ALJ to analyze Plaintiff’s intellectual deficits under Listing

12.05B would not result in a different outcome.                  Listings 12.05B

and 12.l1 share the same paragraph B criteria, compare 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 12.05B.1.a, with id., § 12.11B, and

thus, even if the ALJ applied Listing 12.05B upon remand, that

Listing would again require the ALJ to rate Plaintiff’s ability to

understand, remember, or apply information; interact with others;

concentrate,     persist,    or    maintain      pace;   and    adapt   or    manage

himself, see id., § 12.05B.1.a.




                                          20




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 20 of 23
    The   ALJ   provided   the   following   analysis   of   the   (same)

paragraph B criteria in connection with the analysis of Listing

12.11:

    In understanding, remembering, or applying information,
    [Plaintiff] has a moderate limitation. [Plaintiff] has
    provided detailed information regarding his medical
    condition, medications, treatment providers, dates, and
    the work he did in the past in multiple disability
    reports . . . and in his hearing testimony. Linda Goins,
    [Plaintiff]’s friend, described in a function report how
    her friend requires reminders to take medications and
    perform tasks and does not follow written or spoken
    instructions well, but he remained able to pay bills,
    count change, handle a savings account and use a
    checkbook/money orders. Consultative examiner Dr. Renee
    Hinson   reported   [Plaintiff]   had   the  ability   to
    understand, retain and follow simple instructions, and he
    would need assistance in managing funds to his own best
    interest.   [Plaintiff] stated he could read, but had
    trouble with some words and he completed 8.7 years of
    school. He said he went to the eighth grade at a special
    school, but did not complete the eighth grade, turned 16
    and quit. He stated he was in the sixth grade for three
    years and they put him at Petree Middle School in the
    eighth grade where he was taught through the one-on-one
    method. School records indicate his IQ was a 76 in 1985
    and an 88 in 1982 and that he was reading on a 6th grade
    level when he was in 8th grade. Although [] consultative
    [psychological] examiner [Dr. Hinson] noted IQ scores in
    the 60’s, the [ALJ] does not find that this is consistent
    with his school records. There is no reason that his IQ
    would drop almost 10 points since he was in school. His
    last recorded IQ was 82 when he was in school, which is
    in the borderline range.

    In interacting with others, [Plaintiff] has a moderate
    limitation. Ms. Goins described her friend as having no
    difficulties getting along with friends, family members,
    former coworkers/supervisors, or authority figures. She
    noted he talks with family daily, talks with her
    regularly, and rides in a car with his brother.
    Consultative examiner Dr. Hinson reported [Plaintiff]
    exhibited good interpersonal behavior yet may have
    difficulty with peers, coworkers and supervisors due to
    poor coping skills, poor social skills and symptoms of

                                  21




   Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 21 of 23
     anxiety and depression.     She noted he is capable of
     conforming to social standards and complying with rules
     and regulations and given his history, appears capable of
     cooperating with authority figures. [Plaintiff] stated
     he does not like being around people that he does not
     know, as it depresses him. He also stated he lives with
     someone.

     With regard to concentrating, persisting, or maintaining
     pace, [Plaintiff] has a moderate limitation. [Plaintiff]
     has complained of pain during visits with his treatment
     providers. Mr. [sic] Goins described that her friend can
     pay attention about 10-15 minutes and he has no hobbies.
     Consultative   examiner    Dr.   Hinson   indicated  that
     [Plaintiff] had difficulty reading or writing a simple
     sentence   or   performing    simple   calculations,  had
     difficulty sustaining attention to perform simple
     repetitive tasks, and exhibited adequate concentration,
     persistence and pace during the evaluation. [Plaintiff]
     reported that he has a driver’s license and drives.
     [Plaintiff] stated he does not watch television, do
     puzzles or board games and passes the time by looking at
     his phone and taking walks as much as he can.

     As for adapting or managing oneself, [Plaintiff] has
     experienced a mild limitation. Ms. Goins described her
     friend as having difficulties dealing with stress or
     changes to his routine. Consultative examiner Dr. Hinson
     indicated that [Plaintiff] reported the ability to
     tolerate stress and pressures associated with day-to-day
     work activity.     Treatment notes from his treatment
     providers do not contain any issues with his grooming or
     conflicts with medical staff.

     Because [Plaintiff]’s mental impairments do not cause at
     least two “marked” limitations or one “extreme”
     limitation, the “paragraph B” criteria are not satisfied.

(Tr. 19-20   (emphasis    added)   (internal    parenthetical   citations

omitted).)

     Significantly,    Plaintiff    has   not    raised   any   arguments

specifically attacking the ALJ’s paragraph B criteria findings that

Plaintiff had less-than-listing-level limitations in all four areas


                                   22




    Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 22 of 23
of mental functioning (see Docket Entry 9), and instead contends

that, “[i]n rating the degree of limitation in the four areas of

mental    functioning,    the   ALJ   did   not    consider   the   impact   of

[Plaintiff]’s current full scale IQ score of 67, an IQ score that

the ALJ had no evidentiary basis to discount” (Docket Entry 12 at

3).    Notwithstanding the ALJ’s error with regard to the 2015 IQ

scores, the ALJ’s thorough discussion regarding the paragraph B

criteria, quoted above, provides substantial evidence to support

her findings in each area.       (See Tr. 19-20.)

       In short, Plaintiff’s sole assignment of error fails as a

matter of law.

                             III.     CONCLUSION

       Plaintiff has not established an error warranting relief.

       IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion to

Reverse the Decision of the Commissioner of Social Security (Docket

Entry 8) be denied, that Defendant’s Motion for Judgment on the

Pleadings (Docket Entry 10) be granted, and that this action be

dismissed with prejudice.



                                           /s/ L. Patrick Auld
                                             L. Patrick Auld
                                      United States Magistrate Judge


August 31, 2020



                                       23




      Case 1:19-cv-00413-WO-LPA Document 13 Filed 08/31/20 Page 23 of 23
